DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-7 and 9-18 is the inclusion of a controller and a notification unit in an image forming apparatus. The controller is configured to execute a data reuse control of controlling the plurality of image forming units using the calculation data that are stored in the storage unit and correspond to the data set acquired by the acquisition unit after the data set is changed.  The notification unit is configured to notify execution-related information on execution of the data reuse control before the controller executes the data reuse control.  This in combination with the rest of the limitations of the claims is found in all of claims 1-7 and 9-18, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claim 8 is the inclusion of a calculator and a controller in an image forming apparatus.  The calculator is configured to calculate calculation data that include at least one of correction data for correcting image forming conditions of the plurality of image forming units or data on corrected image forming conditions.  The controller is configured to control the plurality of image forming units using the calculation data, wherein the calculator is configured to calculate the calculation data without receiving an instruction input when the storage unit does not store the calculation data corresponding to the data set acquired by the acquisition unit after the data set is changed.  This in combination with the rest of the limitations of the claims is found in all of claim 8, but not disclosed nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tomita et al. disclose an image forming unit with calculation correction values for correcting an image-forming condition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/Primary Examiner, Art Unit 2852